Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 7, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The record supports the conclusion that claimant was guilty of insubordination in taking her timesheet from her supervisor’s desk in violation of the employer’s rules and in refusing to return it even after she was told to do so. Under the circumstances, the determination that her actions constituted misconduct is supported by substantial evidence and should be upheld (see, Matter of Valentin [American Museum of Natural History—Roberts], 103 AD2d 919). Claimant’s remaining contentions have been considered and have been found to be lacking in merit.
*857Decision affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.